Case 9:19-cv-81160-RS Document 189-1 Entered on FLSD Docket 02/26/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 9:19-cv-81160

   APPLE INC.,

                      Plaintiff,

          v.

   CORELLIUM, LLC,

                      Defendant.


               PROPOSED ORDER GRANTING MOTION TO FILE UNDER SEAL

          THIS CAUSE comes before the Court on Joint Motion to File Select Portions of Joint

   Notice Regarding Discovery Disputes and Exhibit B Thereto Under Seal and Incorporated

   Memorandum of Law (“Motion”). Being fully advised, it is

          ORDERED AND ADJUDGED that the Motion is hereby GRANTED. The Parties are

   given leave to file portions of their Joint Notice Regarding Discovery Disputes and Exhibit B

   thereto under seal. The sealed materials shall remain under seal until further Court order. The

   Court may consider unsealing some or all of the documents after it has had the opportunity to

   review them.

          DONE AND ORDERED this __ of February, 2020, at West Palm Beach, Palm Beach

   County in the Southern District of Florida.

                                                 _________________________________
                                                 WILLIAM MATTHEWMAN
                                                 UNITED STATES MAGISTRATE JUDGE
